The opinion of the court was delivered by
Williams, Ch. J.
We see no reasons for rejecting the report of *193the commissioners appointed by this court to take the account of the administrator. The only objection which is made to the report is, that the administrator has been allowed the sum of five hundred and fifty dollars to extinguish and pay a claim, allowed against the estate of his intestate by the commissioners appointed to hear, examine, and adjust the claims against the estate of the deceased. We can see no reason for disallowing this sum, as the administrator has not only paid it, but was under a legal obligation so to do.
The claim was allowed against the estate of the intestate and became a debt against that estate. If the claim was fraudulent and fictitious, it is not found or suggested that the administrator received any benefit from it. He may have had good reasons, satisfactory to himself, for not appealing from the allowance. The creditors and heirs, or either of them, could have litigated it, if they thought proper. But, it having been allowed by the commissioners, and no appeal having been taken, and the report of the commissioners having been accepted, their decision was final in the premises, and it was the duty of the administrator to pay the sum found due, and he was rightly credited therefor in his administion account. If the appellants can disturb this allowance, it must be in some other way than by objection to the credit to the administrator, in his account, of the sum paid. The report is therefore accepted, and the administrator's account allowed as reported.
The cost being discretionary with the court, none will be allowed to either side. The administrator has successfully resisted the large claim, made by the appellants, although a sum larger by about twenty-five dollars is found in his hands than was found by the court of probate.